         ,- ..I\
d   ·;   ~    •,:f

             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                  UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                    V.                                                  (For Offenses Committed On or After November 1, 1987)


                               Bernardo Hernandez-Salamanca                                             Case Number: 3:19-mj-22911
                                                                                                                     -
                                                                                                        Roseline                                 Fetal
                                                                                                        Defendant's, ttorney
                                                                                                                                  F~I [""'D,I
                                                                                                                                           ill
                                                                                                                                                          11ii"~
                                                                                                                                                 .;,.;:a;;;i,m uwim
                                                                                                                                                                         /
                                                                                                                                                                      )J;t

             REGISTRATION NO. 8666 1298

             THE DEFENDANT:                                                                                                          JUL 2 4 2019
              1251 pleaded guilty to count(s) I of Complaint
                                                                                                                                         u~ u1:-,; i hi
              •      was found guilty to count( s)                                        SOUTHEFIN ')ISTRICT OF CALIFORNIA
                                                                                                                           uL..c!"il\.                            ;T COURT

                     after a plea of not guilty.                                               ··---···•·",. ...._"-·-~-, ,... ,. _,, . ,_ .......... ~} -u..!..!...
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                     Nature of Offense                                                                                    Count Number(s)
             8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                          1

              •      The defendant has been found not guilty on count( s)
                                                                                              -------------------
              •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                             ,t5'.,_TIME SERVED                                   D _ _ _ _ _ _ _ _ _ _ days

              1251   Assessment: $10 WAIVED 1251 Fine: WAIVED
              1251   Court recommends USMS; ICE or DHS or other arresting agency return all property and all documents in
              the    defendant's possession at the time of arrest upon their deportation or removal.
              D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Wednesday, July 24, 2019
                                                                                                    Date of Imposition of Sentence



                                                                                                    IlidJJ.i:::LOCK
                                       /   .f/
                                  ,?~i)
             Received
                             - --------
                             DUSM

                                                                                                    UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                       3:19-mj-22911
